Exhibit 9.2 RVPLUS Inc DBA ECCO2 Tech Profit & Loss Accrual Basis May through August 2012 May 12 Jun 12 Jul 12 Aug 12 TOTAL Ordinary Income/Expense Income Revenue Total Income Cost of Goods Sold Cost of Revenue Total COGS Gross Profit Expense Insurance Expense Legal Fee Marketing Media Relations Office Expense Payroll Expenses Professional Fees Rent Expense Shipping and Delivery Telephone Expense Travel Expense Utilities Total Expense Net Ordinary Income -90,694.00 -23,308.00 -27,579.00 Net Income -90,694.00 -23,308.00 -27,579.00
